DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Aug 22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 12, 16, and 27 (and all dependent claims based on their dependency on these independent claims) are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  These claims have been amended to include a negative limitation “performing object detection on the first combined feature map to detect one or more objects in the first combined feature map without performing object detection on the first camera feature map or the first radar frame”.  While the specification explicitly describes performing object detection on the first combined feature map to detect one or more objects, it does not explicitly exclude doing so on the first camera feature map or the first radar frame.  As such, this negative limitation does not have specification support and thus constitutes new matter.  It should be further noted that this particular negative limitation was discussed in Applicant’s Arguments/Remarks submitted 25 Aug 22 with regards to the previously made 35 USC 101 rejection, and in accordance with those remarks, Examiner has withdrawn the previously made 35 USC 101 rejection because of this limitation; however, it unfortunately created this new matter rejection under 35 USC 112(a).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Firstly, this application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Secondly, the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-9, 12-13, 16-19, 21, 23-24, and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Steinmeyer et al. (US 2021/0158544, based on foreign priority to DE 10 2018 205 879.2, filed 18 Apr 18), herein “Steinmeyer”.
Regarding Claims 1, 12, 16, and 27 (all independent) and Claims 2 and 17 (dependent), Steinmeyer discloses:
a method of performing early fusion of camera and radar frames to perform object detection in one or more spatial domains performed by an on-board computer of a host vehicle, comprising: (per Claims 1 and 12) / An on-board computer of a host vehicle, comprising: at least one processor configured to: (per Claims 16 and 27) (“the method according to the preceding discussion or a device according to the preceding discussion is used in a vehicle, in particular a motor vehicle”, Paragraph 54, “motor vehicle 60 has a camera 61 for capturing camera images and a radar sensor 62 for capturing 3D-checkpoints. Furthermore, the motor vehicle 60 has a device 40 for processing sensor data, by means of which the camera images are merged with the 3D-checkpoints to form data of a virtual sensor”, Paragraph 67, “Input variables for the sensor fusion by a data fusion circuit 43 are 3D-checkpoints of a 3D-sensor (radar 62) and camera images from a camera 61”, Paragraph 70)
receive/-ing, from a camera sensor of the host vehicle, a plurality of camera frames (per Claims 1, 12, 16, and 27) (“camera images are recorded 20”, Paragraph 59, “camera images from a camera 61”, Paragraph 70); receive/-ing, from a radar sensor of the host vehicle, a plurality of radar frames (per Claims 1, 12, 16, and 27) (“3D-checkpoints are also recorded by at least one 3D-sensor 21”, Paragraph 59, “3D-checkpoints of a 3D-sensor (radar 62)”, Paragraph 70); perform/-ing a camera feature extraction process on a first camera frame of the plurality of camera frames to generate a first camera feature map (“camera 61 can already process the camera images, for example to determine the optical flow, to classify image points as part of a segmentation or to extract points from the camera images using SfM algorithms (SfM: Structure from Motion). This processing of the camera images can, however, also be carried out by the data fusion circuit 43”, Paragraph 70, “The 3D-checkpoint usually has an angular uncertainty, e.g. by beam expansion. Therefore, all pixels in the vicinity of the uncertainty are for example taken into account in order to add attributes from the image to the 3D-checkpoint. The attributes can be, for example, the averaged optical flow o (o.sub.x, o.sub.y) or the position in the image space p (p.sub.x, p.sub.y”, Paragraph 80, “optical flow o and pixel position p are specified in the image space, while the velocities v.sub.x,y,z are determined in the camera coordinate system. In addition to the measurement attributes, a camera constant “K” is required that takes into account the image distance “b” (in m) and the resolution “D” (pixels per m) of the imaging system”, Paragraphs 87-88, “those pixels are identified which, according to the pixel shift, associate with the available 3D-measurement data, for example from…radar measurements. Since there are beam expansions during the measurements, several pixels are usually affected here. The associated pixels are expanded by additional dimensions and the measurement attributes are entered accordingly. Possible attributes are, for example: in addition to the distance measurement from…radar…the Doppler speed of the radar, the reflectivity or the radar cross-section or even confidence. The synchronized camera image that has been expanded to include measurement attributes…”, Paragraphs 92-93); (per Claims 1 and 16); perform/-ing a radar feature extraction process on a first radar frame of the plurality of radar frames to generate a first radar feature map (“detecting 3D-checkpoints by at least one 3D-sensor”, Paragraphs 26/30), wherein the first radar frame corresponds in time to the first camera frame; (per Claims 1 and 16) (“the image is used, which regarding the instant of time of recording t is closest to the instant of time of measurement of the 3D-sensor”, Paragraph 73)
convert/-ing the first camera feature map, the first radar feature map, or both to a common spatial domain (per Claims 1 and 16); concatenate/-ing the first radar feature map and the first camera feature map to generate a first concatenated feature map in the common spatial domain (see citations below); and (per Claims 1 and 16) / apply/-ing an encoder-decoder network (“at least one of the camera images can be segmented 22, e.g. through a neural network”, Paragraph 59, “The device 40 also…has a segmenting device 42 for segmenting at least one camera image and, respectively, a camera image I1, I2 enriched with further measurements, e.g. by means of a neural network”, Paragraph 61, “Due to recent advances in image processing using “[Deep] Convolutional Neural Networks (CNN)” ([deep] folded neural networks), pixel-accurate segmentation of images is possible with the appropriate computing power. If at least one of the camera images is segmented by such a neural network, the 3D-checkpoints can also be expanded to include the class(es) resulting from the segmentation and the associated identifier”, Paragraph 81, “synchronized camera image that has been expanded to include measurement attributes is now classified with a classifier or segmenting device 42, for example with a folded neural network”, Paragraph 93) on the first camera frame to generate a first camera feature map in a spatial domain (see citations below) of the first radar frame (see obviousness discussion below) (per Claims 12 and 27); combine/-ing the first radar frame and the first camera feature map to generate a first combined feature map in the spatial domain (“By using the calculated optical flow, the 3D-checkpoints are synchronized with the camera images”, Paragraph 39, “With help of the optical flow, the entire camera image can be converted into the instant of time of the measurement of the 3D-sensor. Subsequently, 3D-checkpoints can be projected from the depth-measuring sensor into the camera image. For this purpose, the pixels can be treated, for example, as infinitely long rays that intersect with the 3D-checkpoints”, Paragraph 43, “The coordinate systems of the camera, 3D-sensor, image and ego vehicle are closely linked. Since the ego vehicle moves relative to the world coordinate system, the following four transformations are defined between the coordinate systems: T.sub.V←W(t) is the transformation that transforms a 3D-point in the world coordinate system into the 3D-coordinate system of the ego vehicle. This transformation depends on the time t, since the ego vehicle moves over time. T.sub.S←V is the transformation that transforms a 3D-point in the 3D-coordinate system of the ego vehicle into the 3D-coordinate system of the 3D-sensor. T.sub.C←V is the transformation that transforms a 3D-point in the 3D-coordinate system of the ego vehicle into the 3D-coordinate system of the camera. P.sub.I←C is the transformation that projects a 3D-point in the 3D-coordinate system of the camera into the 2D image coordinate system”, Paragraphs 101-105, “Equation (16) establishes a relationship between the measurements from the camera and the measurements from the 3D-sensor. If the world point is well-defined in world coordinates, the times to, t.sub.1 and t.sub.2 as well as the image coordinates in two camera images and the measurement of the 3D-sensor are known, then equation (16) establishes a complete relationship, i.e. there are no unknown quantities”, Paragraph 122) of a first radar frame (see obviousness discussion below), wherein the first radar frame corresponds in time to the first camera frame; and (per Claims 12 and 27) (“the image is used, which regarding the instant of time of recording t is closest to the instant of time of measurement of the 3D-sensor”, Paragraph 73)
perform/-ing object detection on the first concatenated feature map to detect one or more objects in the first concatenated feature map without performing object detection/performance of object detection on the first camera feature map or the first radar feature map (per Claims 1 and 16) / perform/-ing object detection on the first combined feature map to detect one or more objects in the first combined feature map without performing object detection/performance of object detection on the first camera feature map or the first radar frame (per Claims 12 and 27) (“During the subsequent object tracking the resulting data from the virtual sensor may be clustered into object hypotheses with high quality, as they contain extensive information in order to separate different classes. The solution according to the present teachings prevents the object hypotheses of different sensors with systematic errors per time from being merged in a common model, with association errors easily occurring. This enables a robust perception of the surroundings, which allows highly automated and autonomous driving functions”, Paragraph 35, “an algorithm for object tracking is applied to the data of the virtual sensor. This algorithm e.g. performs an accumulating sensor data fusion. The accumulating sensor data fusion enables filtering of the data over time and therefore reliable object tracking”, Paragraph 53, “3D-checkpoints can be expanded to include attributes from at least one of the camera images. The resulting data are finally output 24 for further processing. During further processing, for example, an algorithm for object tracking can be applied to the data of the virtual sensor. The algorithm can, e.g., perform an accumulating sensor data fusion. In addition, the data from the virtual sensor can be segmented”, Paragraph 59, “object tracker 44 can carry out object tracking on basis of the data VS from the virtual sensor. The object tracker 44 can e.g. perform an accumulating sensor data fusion. However, this can also be carried out outside the device 40. The data VS of the virtual sensor or the results of the object tracking or segmentation are output via an output 47 of the device 40 for further processing”, Paragraph 62),
wherein the common spatial domain is a spatial domain of the radar sensor (per Claims 12 and 27 and dependent Claims 2 and 17, dependent upon independent Claims 1 and 16, respectively) (see obviousness discussion below).
Steinmeyer remains silent in that the common static frame of reference (i.e. common spatial domain) is specifically (a) a spatial domain of the radar sensor, as opposed to (b) a spatial domain of the camera sensor, or (c) a common spatial domain different from both a spatial domain of the radar sensor and a spatial domain of the camera sensor.  Relating to (c), since the sensor fusion system may have other sensors besides just the camera sensor and the radar sensor, it may thus be preferable to use a common spatial domain that is a spatial domain of another sensor (as obvious examples, one of ordinary skill in the art at the time of filing may prefer to try using a spatial domain of whichever sensor is closest to the center/middle of all the sensors, or may prefer using a spatial domain of whichever sensor collects the most amount of data, for the sake of trying to minimize processing requirements to localize all the sensory data together).  Additionally relating to (c), it may alternatively be preferable to use a common spatial domain that is based on a world spatial domain, the vehicle spatial domain, or perhaps some sort of average of all the sensors utilized in the fusion but not one in particular (although this may increase processing efforts because all sensor data would need to be transformed rather than eliminating one sensor’s data from needing to be transformed by choosing that sensor’s spatial domain as the common spatial domain).  Therefore, it appears to only be an obvious matter of design choice (and/or an obvious-to-try option out of a finite number of reasonable possibilities) as to which common spatial domain to utilize, and if it coincides with one of the sensor’s spatial domain, which sensor to utilize for that purpose.  In support of this obviousness rationale, the Applicant’s specification does not appear to particularly point out any unexpected result or particular advantage by specifically having the common spatial domain be a spatial domain of the radar sensor (as opposed to all other obvious-to-try options out of a finite number of reasonable alternatives for the common spatial domain, based on all of the sensors involved in the sensor fusion process and how processing-intensive the data transformations may be for each one).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Steinmeyer to specifically use a spatial domain of the radar sensor as the common spatial domain, as is merely one obvious-to-try option out of a finite number of reasonable options (and merely a matter of obvious design choice), in order to eliminate at least one set of sensory data (in this case, the radar sensor’s data) from having to be transformed in order to merge with the other sensory data (in this case, the camera sensor’s data).
Regarding Claims 3 and 18, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, and Steinmeyer further discloses that converting the first camera feature map, the first radar feature map, or both to the common spatial domain comprises converting the first camera feature map to the common spatial domain, and converting the first camera feature map to the common spatial domain comprises performing an explicit inverse perspective mapping transformation on the first camera feature map (“By using the calculated optical flow, the 3D-checkpoints are synchronized with the camera images”, Paragraph 39, “With help of the optical flow, the entire camera image can be converted into the instant of time of the measurement of the 3D-sensor. Subsequently, 3D-checkpoints can be projected from the depth-measuring sensor into the camera image. For this purpose, the pixels can be treated, for example, as infinitely long rays that intersect with the 3D-checkpoints”, Paragraph 43, “The coordinate systems of the camera, 3D-sensor, image and ego vehicle are closely linked. Since the ego vehicle moves relative to the world coordinate system, the following four transformations are defined between the coordinate systems: T.sub.V←W(t) is the transformation that transforms a 3D-point in the world coordinate system into the 3D-coordinate system of the ego vehicle. This transformation depends on the time t, since the ego vehicle moves over time. T.sub.S←V is the transformation that transforms a 3D-point in the 3D-coordinate system of the ego vehicle into the 3D-coordinate system of the 3D-sensor. T.sub.C←V is the transformation that transforms a 3D-point in the 3D-coordinate system of the ego vehicle into the 3D-coordinate system of the camera. P.sub.I←C is the transformation that projects a 3D-point in the 3D-coordinate system of the camera into the 2D image coordinate system”, Paragraphs 101-105, “Equation (16) establishes a relationship between the measurements from the camera and the measurements from the 3D-sensor. If the world point is well-defined in world coordinates, the times to, t.sub.1 and t.sub.2 as well as the image coordinates in two camera images and the measurement of the 3D-sensor are known, then equation (16) establishes a complete relationship, i.e. there are no unknown quantities”, Paragraph 122).
Regarding Claims 4 and 19, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, and Steinmeyer further discloses that converting the first camera feature map, the first radar feature map, or both to the common spatial domain comprises converting the first camera feature map to the common spatial domain, and converting the first camera feature map to the common spatial domain occurs during performing the camera feature extraction process (“In a first step, camera images are recorded 20. 3D-checkpoints are also recorded by at least one 3D-sensor 21…The camera images are then fused 23 with the 3D-checkpoints by a data fusion circuit to form data of a virtual sensor. Here, an optical flow is determined which is used to synchronize image points and 3D-checkpoints. The 3D-checkpoints can be expanded to include attributes from at least one of the camera images”, Paragraph 59, also see the method of Fig. 2 (specifically, step 23)).
Regarding Claims 6 and 21, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, and Steinmeyer further discloses estimate/-ing a width, length, or both of the one or more objects based on a bounding box in the first camera frame encapsulating each of the one or more objects (“all optical flow vectors can be rendered using line algorithms in such a way that the bounding box of the vector is specified in each pixel. If several flow vectors overlap in a pixel, the bounding box is enlarged accordingly so that both vectors are contained in the box. The subsequent search algorithm now only has to take into account that bounding box in which the searched pixel must be contained”, Paragraph 78).
Regarding Claims 8 and 23, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, but Steinmeyer generally remains silent regarding specifically perform/-ing the camera feature extraction process on a second camera frame of the plurality of camera frames to generate a second camera feature map; perform/-ing the radar feature extraction process on a second radar frame of the plurality of radar frames to generate a second radar feature map; convert/-ing the second camera feature map to the common spatial domain to generate a converted camera feature map, the second radar feature map to the common spatial domain to generate a converted radar feature map, or both; and concatenate/-ing the converted second radar feature map, the converted second camera feature map, or both to generate a second concatenated feature map, wherein detecting the one or more objects is further based on the second concatenated feature map.  However, this is merely the exact duplication of the previously cited to steps of (per the prior art rejection of independent Claims 1 and 16 shown above): extracting features from a first camera frame of the plurality of camera frames to generate a first camera feature map, extracting features from a first radar frame of the plurality of radar frames to generate a first radar feature map, convert/-ing the first camera feature map and/or the first radar feature map to a common spatial domain; and concatenate/-ing the converted first radar feature map and the converted first camera feature map to generate a first concatenated feature map, wherein detecting the one or more objects is based on the first concatenated feature map.  As such, it is merely a matter of obvious design choice to duplicate an already known process (for example, repeating the process over time) in order to improve the accuracy of the feature extraction processes, especially when trying to detect one or more objects that may be moving over time or may be present in one or more feature maps at one point in time but missing in one or more feature maps at another point in time.
Regarding Claims 9 and 24, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, and Steinmeyer further discloses/renders obvious that the radar sensor and the camera sensor are collocated in a shared housing in the host vehicle (i.e. the shared housing may be considered the body of the host vehicle itself as shown in Fig. 6, which clearly includes at least camera 61 and radar 62; regardless, collocating multiple sensors, even of different types, is undeniably known in the art and it would be merely a matter of obvious design choice to do so, as Applicant’s own specification describes collocation and non-collocation as equal options and has not provided any reasoning for one option being advantageous of the other (Although FIG. 1 illustrates an example in which the radar component and the camera component are collocated components in a shared housing, as will be appreciated, they may be separately housed in different locations within the vehicle 100”, Paragraph 29 of the Specification)).
Regarding Claims 13 and 28, Steinmeyer renders obvious the method of Claim 12 and the on-board computer of Claim 27, respectively, and Steinmeyer further discloses provide/-ing the first combined feature map to a neural network (“at least one of the camera images can be segmented 22, e.g. through a neural network”, Paragraph 59, “The device 40 also…has a segmenting device 42 for segmenting at least one camera image and, respectively, a camera image I1, I2 enriched with further measurements, e.g. by means of a neural network”, Paragraph 61, “Due to recent advances in image processing using “[Deep] Convolutional Neural Networks (CNN)” ([deep] folded neural networks), pixel-accurate segmentation of images is possible with the appropriate computing power. If at least one of the camera images is segmented by such a neural network, the 3D-checkpoints can also be expanded to include the class(es) resulting from the segmentation and the associated identifier”, Paragraph 81, “synchronized camera image that has been expanded to include measurement attributes is now classified with a classifier or segmenting device 42, for example with a folded neural network”, Paragraph 93).
Claims 5, 7, 10-11, 14-15, 20, 22, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being obvious over Steinmeyer in view of Rust (US 2018/0341263, filed 25 May 17).
Regarding Claims 5 and 20, Steinmeyer renders obvious the method of Claim 1 and the on-board computer of Claim 16, respectively, and while Steinmeyer discusses the optical flow calculations between two camera images (“calculating an optical flow from at least a first camera image and a second camera image; and determining in at least one of the camera images and on the basis of the optical flow pixels to be assigned to one of the 3D-checkpoints at an instant of time of the measurement”, Paragraphs 37-38), Steinmeyer generally remains silent regarding, but Rust teaches hash/-ing a plurality of blocks of the first camera frame to identify one or more blocks that have not changed between a previous camera frame of the plurality of camera frames and the first camera frame; and copy/-ing feature map values of a second camera feature map of the previous camera frame to corresponding feature map values of the first feature map (“the static scene alignment module 414 is configured to register the point clouds 416 based on visual odometry methods, in which two frames are compared and the difference between them is minimized. Such methods are able to remove error from inertial sensors, as well as to build a high resolution local map”, Paragraph 67, “Clusters of moving data points 413a,b that correspond to the same object in real space are identified in the matching step 508. A registration or matching algorithm is run in step 508 to derive a spatial transformation from a reference cluster of moving data points 413a to a target cluster of moving data points 413b. The registration or matching algorithm may be an iterative closest point algorithm or a mesh matching algorithm in exemplary embodiments. The matching step 508 is carried out through the object matching module 418 and produces transformation data 420. The method 500 includes a step 510 of determining distance moved d.sub.1 . . . d.sub.n of each cluster identified as being corresponding in step 508. In particular, the transformation data 420 provides a spatial relationship between clusters of moving data points 413a,413b that have moved in the position aligned static scenes 416 constituting a static frame of reference. Such a spatial relationship allows a distance parameter d.sub.1 . . . d.sub.n to be derived in scalar or vector form. The step 510 of determining distance moved d.sub.1 . . . d.sub.n is carried out through the distance module 422”, Paragraphs 85-86).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method and onboard computer of Steinmeyer to hash a plurality of blocks of the first camera frame to identify one or more blocks that have not changed between a previous camera frame of the plurality of camera frames and the first camera frame and to copy feature map values of a second camera feature map of the previous camera frame to corresponding feature map values of the first feature map, as taught by Rust, in order to reduce the processing required for determining significant features in the images taken by the camera, as would occur when certain matching features between two sequential images show zero relative change/movement (i.e. zero optical flow).
Regarding Claims 7 and 22, Steinmeyer renders obvious the method of Claim 6 and the on-board computer of Claim 21, respectively, and while Steinmeyer generally remains silent regarding, Rust teaches that the width, length, or both of the one or more objects is estimated based at least in part on a make, model, or both of the one or more objects (“Grouping can be based on similar shapes between recent point clouds 416. Grouping can be based on shapes in a predetermined obstacle set. For example, a member of this obstacle set could be a particular vehicle model which tend to look the same no matter where and when you see them”, Paragraph 69).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method and onboard computer of Steinmeyer so that the width, length, or both of the one or more objects is estimated based at least in part on a make, model, or both of the one or more objects, as taught by Rust, in order to enable object classification besides just object tracking, and to potentially reduce processing needed if a make and/or model of an object can be identified, since the size and shape of that object can be looked up in a table if the make and/or model are already known regardless of the quality of the entire data received by a camera and/or a radar.
Regarding Claims 10-11, 14-15, 25-26, and 29-30, Steinmeyer renders obvious the method of Claim 1 (per Claim 10), the method of Claim 12 (per Claim 14), the on-board computer of Claim 16 (per Claim 25), and the on-board computer of Claim 27 (per Claim 29), and while Steinmeyer discusses the use of virtual sensor data for autonomous driving operations (“The concept of a virtual sensor is introduced as part of a preprocessing step for the evaluation of sensor data, in particular in the context of object tracking. This merges the measurement data of the camera and 3D-sensors on an earlier measurement point level and thus abstracts the individual sensors. During the subsequent object tracking the resulting data from the virtual sensor may be clustered into object hypotheses with high quality, as they contain extensive information in order to separate different classes. The solution according to the present teachings prevents the object hypotheses of different sensors with systematic errors per time from being merged in a common model, with association errors easily occurring. This enables a robust perception of the surroundings, which allows highly automated and autonomous driving functions”, Paragraph 35), Steinmeyer generally remains silent regarding, but Rust teaches perform/-ing an autonomous driving operation based on detecting the one or more objects (per Claims 10 and 14) / trigger an autonomous driving operation based on detecting the one or more objects (per Claims 25 and 29) (“Exemplary uses of the velocity parameters by the autonomous driving system 70 include inference of the future motion of identified objects. Such inference may involve use of a Kalman filter that assumed a pre-determined movement model, or a generative model that has been trained on how similar looking obstacles have moved in the past e.g. pedestrians on this crosswalk tend to ignore the light etc. Based on the inferred future motion, the autonomous driving system 70 can generate one or more autonomous driving commands taking into account probable future motion of identified object”, Paragraph 78), wherein the autonomous driving operation is one or more of braking, accelerating, steering, adjusting a cruise control setting, or signaling (per Claims 11, 15, 26, and 30, dependent on Claims 10, 14, 25, and 29, respectively) (“The actuator system 30 includes one or more actuator devices 42a-42n that control one or more vehicle features such as, but not limited to, the propulsion system 20, the transmission system 22, the steering system 24, and the brake system 26”, Paragraph 39).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method and onboard computer of Steinmeyer to trigger and/or perform an autonomous driving operation based on detecting the one or more objects, wherein the autonomous driving operation is one or more of braking, accelerating, steering, adjusting a cruise control setting, or signaling, as taught by Rust, in order to ensure the safety of the occupants in one or both of the host vehicle and/or the one or more objects, since it is possible that the host vehicle may otherwise collide with the detected one or more objects without one or more of these types of old and well known in the art autonomous interventions (that each relate to collision avoidance).  It should be further noted that regarding Claims 25 and 29, “triggering” an autonomous operation could merely be describing an intended use, as these claims do not have any limitations anywhere describing any one or more actuators that may later potentially execute said autonomous operation (assuming these one or more actuators actually successfully receive what was merely used to provide the “trigger”), and even if they did, these one or more actuators would certainly not be part of the claimed on-board computers of Claims 16 and 27.  As such, these particular claims merely mentioning an intended use of the detected one or more objects (i.e. to “trigger” an autonomous operation) do not appear to contain significant patentable weight as currently claimed.
Response to Arguments
Applicant’s arguments/remarks filed 25 Aug 22 have been fully considered but they have only been found to be partially persuasive.
Firstly, with regards to Applicant’s remarks about the previously made 35 USC 101 rejections, Examiner has been persuaded based on the inclusion of elements that clearly discuss a practical application since it is now stated that the object detection is only accomplished by utilizing the first concatenated feature map, wherein object detection could not have been done previous to that point because of the limitation being added that says “without previously performing object detection on the first camera feature map or the first radar feature map”.  As such, these 35 USC 101 rejections have been withdrawn.  However, it should be noted that the inclusion of this new limitation in turn has led to the creation of a new rejection under 35 USC 112(a) for new matter, since nowhere in the specification is it stated that object detection can not be done prior to doing so with the first concatenated feature map.
Secondly, with regards to Applicant’s remarks about the previously made 35 USC 112 rejection to Claim 9, Examiner is persuaded and thus this rejection has also been withdrawn.
Thirdly, with regards to Applicant’s remarks about the previously made 35 USC 102/103 prior art rejections, particularly the Rust reference and/or the Rust reference in conjunction with the Ozdemir reference (both already of record), Examiner is not persuaded because the amendments made to the claims necessitated new rejections utilizing the newly found reference as a new primary reference, Steinmeyer, thus rendering Applicant’s remarks/arguments as moot.  It should be noted that the US version of the Steinmeyer reference was previously listed on the PTO-892 submitted on 8 Aug 22, so the newest PTO-892 included with this Office action is only including the German version of this reference (which properly had foreign priority to it claimed in the US version) as well as its English translation from German (translated using Google Patents).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663